          Case 1:08-cr-00360-LAP Document 151
                                          150 Filed 10/15/20
                                                    10/09/20 Page 1 of 1




THE LAW F IRM OF

C ÉSAR            DE      C ASTRO , P.C.                                      7 World Trade Center, 34th Floor
                                                                              New York, New York 10007
                                                                              646.200.6166 Direct
                                   A T TO R N E Y A T L A W                   212.808.8100 Reception
                                                                              646.839.2682 Fax
                                                                              www.cdecastrolaw.com




October 9, 2020                      Counsel is granted an extension until December
                                     31, 2020, to file a successive petition. Failure
Via ECF                              to file by that date shall result in the closing
                                     of the case. SO ORDERED.
The Honorable Loretta A. Preska
U.S. District Judge                                                                            10/15/2020
United States Courthouse
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                  08 Cr. 360 (LAP)
               Re:    United States v. O’Kene White, 18 Cr. 360 (LAP)
Dear Judge Preska,

Pursuant to the Court’s September 29, 2020 order, I write to advise the Court of the status of the
matter as it relates to O’Kene White.

Since this Court appointed me to represent Mr. White on June 8 2020, I have been unable to
locate him or speak with him regarding his second or successive habeas petition. While Mr.
White filed his petition while still “in custody,” he has since been removed from the United
States. According to the Bureau of Prisons, Mr. White was released from the Bureau of Prisons
on July 19, 2019. Furthermore, I learned, and the government confirmed, that Mr. White was
removed from the United States on August 29, 2019.

I respectfully request additional time in which to continue to attempt to locate and contact Mr.
White and further advise the Court.


Respectfully submitted,


César de Castro

cc:    Andrew Chan
       Assistant United States Attorney
